PER CURIAM
In this domestic relations case, wife appeals from a trial court order modifying a dissolution decree to reduce husband’s spousal support obligation from $1,850 to $925 per month. On de novo review, we agree with the trial court that husband satisfied his burden to show that there has been a material change in circumstances since the original decree. However, we disagree with the trial court about the appropriate level of support.
The decree is modified to fix wife’s support at $1,500 per month, effective May 10,1988; affirmed as modified. Costs to wife.